                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

JENNIFER FOX                                                                         PLAINTIFF

v.                                   NO. 4:17CV00634 JLH

PROCOLLECT, INC. and
DOES, 1-10, inclusive                                                            DEFENDANTS

                                         JUDGMENT

       Pursuant to the Opinion and Order entered separately today, judgment is entered in favor of

ProCollect, Inc., on the claims of Jennifer Fox. The complaint of Jennifer Fox against ProCollect,

Inc., is dismissed with prejudice.

       IT IS SO ORDERED this 30th day of January, 2019.


                                                    ________________________________
                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
